Citation Nr: 1605674	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).    
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 1973.  A July 1974 administrative decision found that the Veteran's period of service from April 8, 1970, to January 30, 1973, was discharged under dishonorable conditions.  The character of discharge for this period of service was later upgraded to under honorable conditions by the Department of Defense.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, May 2009, and July 2010, the Board remanded this matter for further development, readjudication of the claim and issuance of a supplemental statement of the case, and scheduling of a Board hearing before a Veterans Law Judge.

The Veteran testified before the VLJ at a December 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In February 2011, the Board remanded this matter for further development.

In August 2012, the Veteran's motion for a new Board hearing was granted, and in September 2012, the Board remanded this matter to schedule the requested videoconference hearing.

The Veteran again testified before the same VLJ at a December 2012 videoconference hearing at the RO.  Again, a transcript of the hearing has been associated with his claims folder.

In February 2013, the Board remanded this matter to obtain records from the Social Security Administration (SSA).

The Board denied this appeal in a June 2013 decision.  The Veteran then filed a motion for reconsideration of this decision, which the Board denied in October 2013.  The Veteran then appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued a memorandum decision in April 2015.  The Court's memorandum decision vacated the Board's decision and remanded the matter for adjudication consistent with its memorandum decision.  

As indicated, the Veteran presented testimony at a personal hearing before a VLJ.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearings was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise the case would be reassigned.  The Veteran did not respond to the Board's November 2015 letter.  Thus, the Board will proceed with the matter.  

Also on appeal is a January 2015 rating decision denying service connection for PTSD.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Eye Condition

The matter must be remanded to obtain any further pertinent records and to arrange for a new VA examination.  

With regard to the missing records, his private and VA treatment records refer to ongoing eye examinations, which are not of record.  A November 2013 administrative note in his VA treatment records specifically states that a non-VA eye examination was "scanned in."  It has not been included in the claims file.  

Accordingly, upon remand, all items scanned into his electronic VA medical record must be associated with the claims file.  Likewise, the Veteran should be given the opportunity to obtain any further private record for review or request VA to obtain them on his behalf.  

With regard to the need for a new VA examination, the Board notes that the Court's memorandum decision found that a November 2011 VA examination, which the Board relied on its determination, was not adequate as the VA examiner made inconsistent findings between the November 2011 report and a February 2012 addendum.  See CAVC Memorandum Decision 6-9.  

The Court also concluded that this examination did not comply with a prior Board remand, to the extent of addressing all of the evidence cited by the Board and to the extent it contains conflicting conclusions regarding the questions asked by the Board.  See CAVC Memorandum Decision 8-9.  In order to ensure compliance with the Court's memorandum decision, the Board must remand this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

B.  PTSD

The claim of service connection for PTSD must be remanded for issuance of an SOC.  The claim was denied in a January 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) in April 2015.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claim of service connection for PTSD.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim of service connection for an eye condition, to specifically include all private eye examinations.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include any non-VA records which have been scanned into the Veteran's electronic medical record, such as that referred to in a November 2013 administrative note at Mountain Home VAMC.

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 2-4 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA eye examination to address the claimed bilateral eye disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all eye disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed condition, is the condition considered static in nature, such that it is incapable of improvement or deterioration, or is it progressive in nature, such that it can worsen over time?  

(c)  For each condition, the examiner should state the likelihood that the condition existed prior to service.  

(d) If the examiner concludes that the condition existed prior to service, the examiner should indicate the likelihood that the condition worsened during service.  

(e) If the examiner diagnoses the Veteran as having any eye condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

If the examiner determined in questions (c) and (d) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

The examiner is specially asked to address the multiple entries in the Veteran's service treatment record, including the ophthalmology consultations, referable to diplopia.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 2-6, plus any further action needed as a consequence of the development completed in paragraphs 2-6 above, readjudicate the remanded claim of service connection for PTSD with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

